Title: From Alexander Hamilton to Adam Hoops, 16 May 1800
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            NY. May 16th. 1800
          
          I have received your letter of yesterday—
          If the complainants soldiers in question were enlisted as Artificers they ought to receive pay as such whether constantly employed in the work of Artificers or not. Where fixed emoluments are annexed to a post by law it is impossible to make soldiers comprehend the distincting of receiving — those emoluments only when engaged in the particular duties of the post. In future therefore they the persons who have complained will draw the pay of Artificers, if provided they were enlisted in that character—As to the past, if there was an express agreement between them and Capt. Ingersoll that they should receive the emoluments of Artificers only when employed as Artificer such I will not direct any thing to be done—This however ought to be precisely ascertained from Capt Ingersoll himself.
          M. Hoops
        